Citation Nr: 0732675	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disability.

3.  Entitlement to service connection for a vaginal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1999 to 
September 2000.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  After the veteran moved, responsibility 
for the claim was transferred to the RO in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran has no suicidal ideation, no obsessional 
rituals, no spatial disorientation, and no neglect of 
personal appearance and hygiene.  

2.  The veteran speaks logically and coherently and is 
oriented in all spheres.  

3.  The veteran has symptoms of depression and can quickly 
lose her temper; she has lost several jobs. 

4.  The veteran has friends, attends college, where her grade 
point average is above 3.0, and has been estranged from her 
schizophrenic father since before she enlisted in the Marine 
Corps.  

5.  No competent medical evidence establishes that the 
veteran incurred any vaginal or other gynecological disorders 
during service.  

6.  No competent medical evidence links any current 
gynecological disorder with any disease or injury during 
active service.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.2, 4.3, 
4.7, 4.130 and Diagnostic Code 9411 (2007).

2.  The criteria for a total disability rating based on 
individual unemployability (TDIU) have not been met and the 
evidence does not warrant referral for consideration of TDIU 
on an extra-schedular basis.  38 C.F.R. § 3.340, 3.341, 4.16 
(2007).  

3.  The criteria for service connection for a vaginal 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.655 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased initial evaluation for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, the evidence reflects that since the veteran filed her 
claim, her PTSD has not worsened; indeed, the record shows 
that the veteran's impairment due to PTSD has been 
decreasing.  Since the criteria for a rating in excess of 
50 percent are not established even right after discharge, 
staged ratings are not warranted here.  

PTSD is rated under the general rating formula for mental 
disorders found under 38 C.F.R. § 4.130 after Diagnostic 
Code 9440.  The RO assigned a 50 percent disability rating 
for the veteran's PTSD disability under Diagnostic Code 9411, 
effective from September 25, 2000, the day following her 
discharge from service.  On appeal, the Board will consider 
the criteria for the two higher mental disorder ratings to 
determine if an increased rating is warranted.  

For a 100 percent rating, the evidence must show total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusional or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (general rating formula for mental disorders).

The record shows none of the symptoms listed for a 
100 percent rating.  Not one examiner has determined that the 
veteran has any of those symptoms.  As a result, the record 
does not demonstrate the total occupational and total social 
impairment required for the assignment of a 100 percent 
rating.  

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  speech intermittently 
illogical, obscure or irrelevant; spatial disorientation; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); neglect 
in personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (general rating formula for 
mental disorders).  

The criteria for a 70 percent rating are not established on 
this record.  While there is some evidence of occupational 
and mood impairment, the evidence does not establish 
impairment in the other areas of school, family relations, 
judgment, or thinking.  For example, the veteran has no 
suicidal ideation, no obsessional rituals, no spatial 
disorientation, and no neglect of personal appearance and 
hygiene.  She speaks logically and coherently and is oriented 
as to time, space, and person.  In Oklahoma, she was active 
in church activities.  The veteran has friends.  In her 
May 2001 mental health evaluation, she reported that she 
prefers to isolate herself, with the exception of her two 
friends.  In addition, in her June 2004 statement, she 
explained that she stopped attending counseling for her PTSD 
because she preferred to talk about her problems with her 
friends.  She adjusted to her move to Florida, applied for 
college, obtained financial aid, and has been attending 
classes.  The emails in the record about her vocational 
rehabilitation reflect that when she needs help in how to 
obtain her rehabilitation benefit, she asks for guidance and 
follows it.  Her grade point average at the college is above 
3.0.  

There is evidence that the veteran has some family 
impairment.  In June 2003, she reported to an examiner in 
Oklahoma that she could not get along with her mother at 
times.  And she did not want to involve her family in her 
counseling because they did not believe in counseling.  But 
the sworn statements by her mother and her sister in support 
of her claim reveal they were very supportive of her and care 
about her very much.  Neither family member reported a poor 
relationship with the veteran.  And while she is estranged 
from her schizophrenic father (who has never been married to 
her mother), that estrangement began long before she enlisted 
in the Marine Corps; from the Mary 2001 MHIS evaluation 
notes, that estrangement from her father does not appear to 
be a symptom of her PTSD disability.    

As for occupational impairment, she has quit several jobs 
because of conflicts with others on the job.  But while these 
incidents involve yelling, there is no evidence of physical 
violence.  She states that she easily loses her temper at the 
workplace and yells at people.  She also had a conflict with 
one of her professors at school that may have cost her some 
financial aid.  When the veteran was working as a 
telemarketer, she stated that she had difficulty getting up 
to go to work because she didn't like that job and she 
experienced difficulty in meeting the sales quota.  But she 
worked for a car rental company for six months in Oklahoma 
and when she moved to Florida, that same rental agency hired 
her and she worked there for at least nine additional months.  

The veteran has complained of depression and anxiety.  The 
August 2001 C&P examiner determined that her PTSD had a 
negative impact on her work and social relationships and the 
impairment to work was considerable.  But it appears that 
once her medication was adjusted, she was better able to 
control her anxiety and depression.  See October 2001 Primary 
Care (has gotten good results with medication dosage); July 
2003 Statement by Veteran (sent angry email to teacher; 
claimed never to have done that before; now on stronger dose 
of medication); August 2003 Vocational Rehabilitation 
Application (I am usually stable; my last outburst was early 
July 2003).  

There is no doubt that the veteran's PTSD impacts her quality 
of life.  Clearly, it impairs her ability to work.  But the 
50 percent rating assigned to the veteran's PTSD disability 
is intended to compensate the veteran for the impact of her 
disability on her ability to earn compensation.  38 C.F.R. 
§ 4.1 (the schedule of ratings represent the average 
impairment in earning capacity resulting from the disability; 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time).  A 
50 percent rating is assigned when the record shows 
occupational and social impairment, with reduced reliability 
and productivity reflected in symptoms including difficulty 
in establishing and maintaining effective social and work 
relationships.  38 C.F.R. § 4.130 (criteria for 50 percent 
rating).  The 70 percent rating, however, requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, shown by various symptoms, most of which 
this veteran does not manifest.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Here, because the veteran's 
symptoms are either nonexistent or mild with respect to her 
school experiences (good academic performance with one 
altercation), family relationships (estrangement only with 
respect to her schizophrenic father which pre-dated active 
service), judgment (not impaired), ability to think clearly 
(not impaired), and mood (mild depression with some anxiety 
controlled by medication), and because most of the symptoms 
listed to evaluate the level of impairment are not manifest 
at all in this veteran, her disability picture more nearly 
approximates the 50 percent rating criteria.  

The Global Assessment Functioning (GAF) scores provide 
further support that the veteran's disability does not 
warrant an evaluation higher than 50 percent.  The GAF score 
serves as a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), p. 32).   The record contains three 
assignments of GAF scores.  

The August 2001 C&P examiner assigned a GAF score of 47.  A 
GAF score of 41 - 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV.  This GAF range describes impairment 
in the disjunctive.  As discussed above, the veteran has work 
impairment, but impairment in other areas is mild or 
nonexistent.  Compare GAF score range of 31-40 (major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
DSM-IV.  

The May 2001 MHIS Evaluation examiner assigned a GAF score of 
62 and the June 2003 Orlando Psychiatric Notes examiner 
assigned a GAF score of 60.  A GAF score of 61 - 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful personal relationships.  A GAF score of 
51 - 60 is defined as moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  DSM-IV.  These GAF scores do not demonstrate that 
the rating criteria for a 70 percent evaluation, which 
reflect occupational and social impairment with deficiencies 
in most areas, have been met.    

It would have been helpful to have a recent C&P examination 
to determine the current condition of the veteran's PTSD 
disability.  In its January 2004 remand, the Board instructed 
the RO to schedule such an examination.  The Board warned the 
veteran that it was her responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for the VA 
examination without good cause might include denial of the 
claim.  Although the record shows that the veteran was sent 
notice of the PTSD examination, she failed to report for it 
and she provided no explanation for failing to appear.  

The veteran's representative urges this Board not to consider 
the veteran's actions in failing to appear at the examination 
as willful, but rather as a not-unexpected outcome associated 
with her condition.  The Board does not find that the veteran 
engaged in misconduct by failing to appear at the 
examination.  Nevertheless, the regulations provide that when 
a claimant fails to report for an examination scheduled in 
conjunction with an original claim, such as this one, the 
claim shall be rated on the basis of the record.  38 C.F.R. 
§ 3.655(b).  

The veteran frequently asserts that she is seeking a higher 
rating because the compensation for a 50 percent evaluation 
is insufficient for her to meet her monthly living expenses.  
And her family believes that since the men who assaulted her 
in service have not been properly punished, the veteran 
should be compensated for that injustice by a higher 
disability rating.  But disability ratings are based on the 
criteria in the rating schedule for a veteran's service-
connected disability.  38 C.F.R. § 4.1.  They are not based 
on need or on other subjective criteria.  Since the evidence 
in the record does not support a disability rating in excess 
of 50 percent for the veteran's PTSD, no increased rating is 
warranted.  


Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence, reasonable doubt should be resolved in the 
claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
There is evidence in the record of occupational impairment.  
But in light of the mild or nonexistent symptoms to show 
"deficiencies in most areas," and the disability picture 
that more nearly approximates the criteria for the 50 percent 
rating, the evidence for and against the claim does not 
approach equipoise, so that there is no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

TDIU

TDIU is appropriate where there is present any impairment of 
mind and body that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.  In determining whether a 
veteran is entitled to a total disability rating based upon 
individual unemployability, the veteran's non-service-
connected disabilities may not be considered.  See 38 C.F.R. 
§ 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992). 

TDIU may be assigned where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that the veteran meets 
schedular requirements.  If there is only one service-
connected disability, that disability must be rated at 60 
percent or more.  38 C.F.R. § 4.16(a) (if there are two or 
more disabilities, at least one should be rated at 40 percent 
or more with sufficient additional service-connected 
disability to bring the combination to 70 percent or more).  
Here, the veteran has only one service-connected disability, 
PTSD, which is assigned a 50 percent rating.  As that does 
not meet the schedular requirement for a disability rating at 
60 percent or more, the veteran is not entitled to a total 
disability rating for individual unemployability.  38 C.F.R. 
§ 4.16(a).  

Notwithstanding the criteria of 38 C.F.R. § 4.16(a), it is 
established VA policy that all veterans unable to secure and 
follow a substantially gainful occupation due to service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  The RO should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the schedular TDIU requirements.  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).  The RO 
did not refer this case for extra-schedular consideration.  
On appeal, the Board must determine if there are 
circumstances, apart from non-service-connected disabilities, 
that place this veteran in a different position than other 
veterans with a 50 percent disability rating.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

The veteran repeatedly asserts that because her DD Form 214 
indicates that she was discharged on the basis of a 
personality disorder, she is unable to find work.  But since 
discharge, the veteran has worked at a highway convenience 
store, a fast food restaurant, her school, a telemarketing 
firm, a retailer, and at a rental car agency in both Oklahoma 
and Florida locations.  In any event, the issue here is not 
whether the veteran can find employment, but rather whether 
she is capable of performing the physical and mental acts 
required by employment.  38 C.F.R. § 4.16(a).  Van Hoose, 4 
Vet. App. at 363.  

Unemployability due to the veteran's service-connected 
disability is not established on this record.  The veteran is 
successfully functioning as at least a three-quarters-time 
student at her college.  Her car rental position lasted for 
six months in Oklahoma and when she moved to Florida, she 
worked for that agency for at least nine additional months.  
The Orlando Veterans Center that administers her vocational 
rehabilitation benefits has determined that while she has 
impairment to employability, with significant restrictions of 
interpersonal tolerance and anger issues caused by her PTSD 
that constitute a serious employment handicap, she is a 
viable candidate for vocational rehabilitation.  Even the 
August 2001 C&P examiner, who found that the degree of 
occupational impairment due to PTSD was considerable, did not 
determine that she was unemployable.  

In the January 2004 remand, the RO was instructed to schedule 
the veteran for a VA social and industrial survey by a social 
worker to determine the veteran's current functioning and the 
conditions that limit her employment opportunities.  That 
appointment was scheduled and the veteran was notified of the 
appointment.  The veteran failed to report for it and she 
provided no explanation for failing to appear.  Thus, the 
determination of unemployability must be made on the basis of 
the evidence of record.  That evidence shows that while the 
veteran has serious occupational impairment, she is not 
unemployable.  There is no evidence of unusual or exceptional 
circumstances that warrant referral for extra-schedular 
consideration of a total disability rating based on her 
service-connected PTSD disability.  Since the evidence for 
and against the claim does not approach equipoise, there is 
no reasonable doubt to resolve on this issue.  Gilbert, 1 
Vet. App at 55-56.      

Service connection for vaginal disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection, three requirements must be met: (1) the 
existence of a current disability; (2) an injury or disease 
was incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice disease or injury.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Here, there is inconclusive evidence of a current disability.  
The record shows that the veteran has been treated after 
service for recurrent vaginitis.  Her vocational 
rehabilitation file indicates that she has endometriosis.  
She reports that she has been experiencing abdominal pain 
since the inservice sexual assaults.  But there also is a 
sonogram report that suggests she has retroflexed uterus, 
hyperplasia of the endometrium, and follicle cysts on both 
ovaries.  The veteran has more than once stopped 
gynecological examinations before they are completed, so 
there is no clear picture of her current gynecological 
pathologies.  But even if the veteran had a current 
gynecological disability, service connection is not warranted 
because the other two requirements for service connection 
have not been met on this record.  

There is no evidence that the veteran had any vaginal or 
gynecological disease during service.  Her service medical 
records show no complaints about, or treatment for, vaginal 
or other gynecological disorders.  Her separation examination 
contains no notations concerning such disorders.  Thus, the 
contemporaneous records do not establish the second 
requirement for service connection.  

On the other hand, the veteran's statements about the 
continuity of pain since the sexual assaults were sufficient 
to raise a medical issue of whether an inservice injury or 
disease had occurred.  38 C.F.R. § 3.303(d) (discussing 
continuity and chronicity of symptoms).  As a result, a C&P 
examination was scheduled.  The veteran was warned that 
failure to appear might result in denial of her claim.  
Unfortunately, although she was notified of the examination, 
she failed to appear and provided no explanation for her 
failure to appear.  Therefore, as discussed above, the claim 
shall be rated on the basis of the record.  38 C.F.R. 
§ 3.655(b).  

There is no medical evidence connecting the veteran's 
gynecological symptoms to her active military service.  
Accordingly, service connection is not warranted.  

Nor does the reasonable doubt doctrine of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 change the outcome of this 
appeal.  The only nexus evidence to support her claim is the 
veteran's opinion that her vaginal disorders must be 
connected to service, as her abdominal pain began right after 
the sexual assault.  But the veteran is a lay person and is 
thus not competent to provide a medical opinion as to the 
etiology of her vaginal complaints.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).   The 
inference raised by the chronicity of symptoms is not 
sufficient to establish that a relationship exists between a 
current disability and active service.  The evidence against 
the claim thus far outweighs that in favor so the reasonable 
doubt doctrine is not applicable.  Gilbert, 1 Vet. App. at 
55-56.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's April 2001 letter describing the evidence needed to 
support the claim was timely mailed before the March 2002 
rating decision.  While it met some of the notice 
requirements, not all were fulfilled in that letter.  Other 
notice letters were sent to the veteran in April 2004, 
April 2005, and July 2006, which cured the deficiencies in 
the original April 2001 letter.  Specifically, the July 2006 
letter described the evidence necessary to substantiate a 
claim for service connection, for an increased rating, and 
for TDIU; identified what evidence VA had collected and was 
willing to collect; requested the veteran to send in 
particular documents and information; identified what 
evidence might be helpful in establishing her claims; invited 
the veteran to send VA whatever evidence she had in her 
possession pertaining to her claims; and  addressed what 
evidence was necessary with respect to the rating criteria 
and the effective date of an award for service connection.  
Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original April 2001 letter because those flaws were cured 
long before the May 2007 supplemental statement of the case 
(SSOC) readjudicated the veteran's claims.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).  Since the veteran was given all required 
notice before the claims were readjudicated in the SSOC, the 
veteran had a meaningful opportunity to participate in the 
adjudication process, and therefore was not prejudiced by the 
delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining her service medical records and VA medical 
treatment records, and by scheduling her for medical 
examinations and for a VA social and industrial survey by a 
social worker to determine the veteran's current functioning 
and the conditions that limit her employment opportunities.  


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.  

A total disability evaluation based on individual 
unemployability is denied.  

Service connection for a vaginal disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


